DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 19, the term "pertinent" in claim 19 is a relative term which renders the claim indefinite.  The term "pertinent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  That is, it is unclear to what degree a requirement or 
Additionally, the metes and bounds of the claim is unclear in that the claim fails to clearly articulate what the phrase “take into account” encompasses as the claim does not recite any steps or procedures that may comprise “take into account”. As such, one of ordinary skill in the art would not understand the scope of the claim, nor would one of ordinary skill be able to determine how to avoid infringement of the claim. 


Regarding claim 23, claim 23 recites “true optimality”; however, the specification fails to define “true” optimality by description or example. The scope of what would or would not be considered “true” optimality is thus unclear as the term is not defined by the claim, the specification does not provide a standard for ascertaining the scope of “true” optimality, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Regarding claim 24, the term "near" optimality is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1-24, under Step 2A claims 1-24 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites:	
receive input from one of the plurality of buyers relating to a transaction; 
optimize the transaction among the one of the plurality of buyers and one or more of the plurality of suppliers according to one or more predefined buyer and supplier attributes, requirements, and constraints, wherein the optimization process comprises defining the transaction as a dual problem and solving a sequence of dual problems corresponding to sub-problems of the transaction, the solution to which leads to a solution to the transaction; and 
convey results of the optimized transaction to the one of the plurality of buyers and the one or more of the plurality of suppliers involved in the optimized transaction.

	These limitations recite organizing human activity, such as by performing commercial interactions (see: MPEP 2106.04(a)(II)). This is because the limitations above recite a series of steps a commercial transaction may be optimized, which represents the performance of a sales activity and/or recites fundamental economic principles or practices (see MPEP 2106.04(a)(2)(II(A & B). Accordingly, 

	Additionally, because the claims specifically recite optimize the transaction among the one of the plurality of buyers and one or more of the plurality of suppliers according to one or more predefined buyer and supplier attributes, requirements, and constraints, wherein the optimization process comprises defining the transaction as a dual problem and solving a sequence of dual problems corresponding to sub-problems of the transaction, the solution to which leads to a solution to the transaction, the claims are also understood to recite mathematical concepts such as formulas or calculations (see MPEP 2106.04(a)(2)(I)). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including a system comprised of a network configured to interconnect the plurality of buyers and the plurality of suppliers, the network comprising one or more servers. 
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or,  merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply or implement the exception using a generic computer (e.g., server) and/or no more than a general link to a technological environment (e.g., networks). At best, the claims utilize a computer to perform repetitive calculations. 
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 

Regarding dependent claims 2-19, dependent claims 2-19 recite more complexities descriptive of the abstract idea recited in claim 1. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves, and merely result in a more complex abstraction. As such, claims 2-19 are understood to recite at least a similar abstract idea as recited in claim 1. 
Under prong 2 of step 2A, the additional elements of dependent claims 2-19 also do not integrate the abstract idea into a practical application, considered both individually or as a whole. This is again because the additional elements recited in claims 2-19 (e.g., graphical user interface, buyer/supplier business “systems”, databases, operating “in a cloud computing environment”, etc.) are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks). 
Lastly, under step 2B, claims 2-19 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and (at best) append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually. 
In view of the above, claims 2-19 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

Regarding claims 20-24, these claims recite at least substantially similar concepts and elements as recited in claims 1-19 such that similar analysis of the claims would be readily apparent to one of ordinary skill. As such, claims 20-24 are rejected under at east similar rationale. 

Examiner Comment: Interpretation of References 
The citations provided below are only exemplary and are not meant to be exhaustive. The Examiner reserves the right to provide further citation to support the original position without change to the original interpretation of the reference. Where a quotation of a cited paragraph has been provided, the Examiner has only provided the quotation to provide a clearer context and does not limit the citation to only the emphasized quotation. Applicant should review the entirety of the citation and document. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 12, 18-19, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt (US 20010047323 A1) in view of Maass (US 20060259421 A1).

Regarding claim 1, Schmidt discloses a system for conducting electronic commerce among a plurality of buyers and a plurality of suppliers, the system comprising: 
a network configured to interconnect the plurality of buyers and the plurality of suppliers, the network comprising one or more servers (see: 0003 (computer assisted marketplace), 0029 (automated marketplace, marketplace server), 0030 (number of buyers/sellers connected to server), Fig. 16; see also: 0005-0006) configured to: 
receive input from one of the plurality of buyers relating to a transaction (see: 0030 (number of buyers), 0031 (product buyers will purchase, limit price), 0032 (buyers select subset of sellers), 0033 (willingness to be paired with anyone), 0036-0037 (bids/offers)); 
optimize the transaction among the one of the plurality of buyers and one or more of the plurality of suppliers according to one or more predefined buyer and supplier attributes, requirements, and constraints (see: 0012, 0022 (and Fig. 15), 0030-0031, 0115-0116, 0121),
Note:  products, limits, a selected subset of sellers, etc. are analogous to attributes, requirements, and constraints which are utilized to optimally match buyers and sellers. 
wherein the optimization process comprises defining the transaction as a dual problem and solving a sequence of dual problems corresponding to sub-problems of the transaction, the solution to which leads to a solution to the transaction (see: 0027 (solution that is stable), 0056-0064 (dual problem D1), 0068-0070, 0087-0091 (Dual problem D2), 0094 (maximized individual utility in the optimal solution)), 0107 (Table II)); and 

Though disclosing the above including determining results of the optimized transaction, Schmidt does not explicitly disclose where system is configured to convey the results of the optimized transaction to the one of the plurality of buyers and the one or more of the plurality of suppliers involved the transaction. Notifying the parties involved in a transaction of the results of that transaction was well-
To this accord, Maass discloses transaction arbiter system which receives a consumer generated request for quotation and interrogates merchant functions to generate a firm bid communicated to the consumer (see: abstract, 0021-0025, Fig. 4). Further, Maass demonstrates the known technique conveying results of a transaction to both buyers and sellers of the transaction (see: Fig. 5 #0509-0510, 0036-0037). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the known technique of Maass in the system of Schmidt since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable – namely, a system which conveyed the results of the optimized transaction of Schmidt to the one or more buyers and the one or more sellers. Moreover, one of ordinary skill in the art would have readily understood that providing such a notification as disclosed in Maass to the one or more buyers and one or more sellers of Schmidt would have ensured that all participants were apprised of the status of the transaction, thereby improving the invention of Schmidt. 


2. The system of claim 1, wherein one or more of (i) the input relating to the transaction; (ii) the one or more predefined buyer and supplier attributes, requirements, and constraints; (iii) results of the optimized transaction; and (iv) information relating to the electronic commerce system are provided through graphical user interfaces on devices accessible to the plurality of buyers and the plurality of suppliers (see: Schmidt: 0030-0031; Maass: Fig. 1 #0102, 0007, Fig. 3 #0302, 0019, Fig. 11). 
Note: Schmidt discloses (at least) input of attributes, while Maass explicitly discloses through a graphical user interface. 

3. The system of claim 1, wherein one or more of (i) the input relating to the transaction; (ii) the one or more predefined buyer and supplier attributes, requirements, and constraints; (iii) results of the optimized transaction; and (iv) information relating to the electronic commerce system are provided through interfaces that link to buyer and supplier business systems and programs (see: Schmidt: 0030-0031, Fig. 16; Maass: Fig. 1 #0102, 0007, Fig. 3 #0302, 0019, Fig. 1, Fig. 11).
Note: Schmidt discloses (at least) input of attributes, while Maass explicitly discloses through a graphical user interface. Both Schmidt and Maass disclose connected (linked) buyer/seller systems. 


5. The system of claim 1, further comprising: 
one or more databases for storing data relating to one or more of (i) the plurality of buyers, (ii) the plurality of suppliers, (iii) products, (iv) transactions, (v) financial data comprising one or more of historical financial information, current financial information, historical product pricing, current product pricing, previous transactions, and pending transactions (see: Schmidt: Fig. 16 (Public Information, Private Information), 0029; See Also: Maass: Fig. 2 #0211-0208, Fig. 3 #312, Fig. 7 (Store Data Base), 0007 (merchant price database), 0079 (UPC database), 0119, 0128); 
wherein the data contained on the one or more databases is accessible by the one or more servers (see: Schmidt: Fig. 16 (Public Information, Private Information), 0029-0030; Maass: 0018 (function database maintained by the transaction arbiter), 0119 (share), 0128, 0155); and 
wherein the one or more servers are further configured to convey the data relating to relevant ones of the plurality of buyers and the plurality of suppliers (see: Fig. 16 (Public Information, Private 
Note: Schmidt discloses retaining both public and private information and making public information available (accessible) to participants in the marketplace, while private information is only available (accessible) to the marketplace and the respective participant. As this data is utilized by the marketplace in performing optimization, it is also conveyed. Notably, Maass too discloses various databases storing an assortment of information from merchant functions to product/UPC data. This data is accessible over the network and conveyed for use in generating and accepting bids. 

7. The system of claim 1, wherein access privileges to the network are controlled by at least one of: (i) an operator of the network; and (ii) through validation of participant credentials and attributes (see: Maass: Fig. 11, 0080, 0132). 

8. The system of claim 1, wherein the one or more predefined buyer attributes, requirements, and constraints define one or more of: (i) one or more preferred brands; (ii) one or more preferred suppliers; (iii) a preferred delivery timeframe; (iv) a maximum number of deliveries; (v) a minimum supplier rating; and (vi) a minimum product rating (see: 0032 (subset of sellers), 0033 (willing to be paired with each other), 0035).
Note: the subset of preferred sellers is analogous to one or more preferred suppliers. 

9. The system of claim 1, wherein the transaction is comprised of one or more items, products, and services (see: Schmidt: 0031-0032; See also: Maass: abstract). 

12. The system of claim 1, wherein the optimized transaction comprises a minimum cost adhering to the one or more predefined buyer attributes, requirements and constraints (see: Schmidt: 0031, 0037, 0110; Maass: 0009 (obtain the lowest price possible for any service, product or products), 0023, 0082). 
Note: the purchase price (Schmidt) is determined adhering to the buyer/supplier attributes, requirements, and constraints. This purchase price is at the maximum utility, and represents a minimum cost. Notably, Maass also discloses a “lowest” or optimal price (i.e. minimum cost). 

18. The system of claim 1, wherein the system for conducting electronic commerce is for procurement of food and restaurant supplies. 
Examiner Comment: Merely labeling the type of product or service different from that in the prior art does not patentably distinguish the claimed invention from the prior art. Simply naming and claiming a different type of product or service does not impart any functional difference to the functions performed. Such differences do not move to effect some new or non-obvious functioning of the method taught by Schmidt and Maass. 

19. The system of claim 1, wherein optimizing the transaction further takes into account requirements and constraints pertinent to a particular industry to which the electronic commerce is directed (see: Schmidt: 0030-0032, 0037).
Note: interpretation under 35 USC 112(b) above. 



Regarding claim 20, Schmidt discloses a computer-implemented method for conducting electronic commerce among a plurality of buyers and a plurality of suppliers interconnected to one another through a network comprised of one or more servers (see: 0003 (computer assisted marketplace), 0029 (automated marketplace, marketplace server), 0030 (number of buyers/sellers connected to server), Fig. 16; see also: 0005-0006), the method comprising: 
formulating a mathematical optimization problem for a transaction among one of the plurality of buyers and one or more of the plurality of suppliers, the mathematical optimization problem comprised of an objective function (see: 0027 (solution that is stable), 0056-0064 (dual problem D1), 0068-0070, 0087-0091 (Dual problem D2), 0094 (maximized individual utility in the optimal solution)), 0107 (Table II)) and one or more variables comprised of one or more predefined buyer and supplier attributes, requirements and constraints (see: 0012, 0022 (and Fig. 15), 0030-0031, 0115-0116, 0121 – Note: products, limits, a selected subset of sellers, etc. are analogous to attributes, requirements, and constraints which are utilized to optimally match buyers and sellers);
executing transaction optimization code that optimizes the objective function adhering to the one or more predefined buyer and supplier attributes, requirements, and constraints (see: 0012 (optimizing algorithm), 0030 (communicate information to enable the market to be operated), 0031 (products they will purchase, price limits), 0032-0033 (indication of willingness to be paired with buyers/sellers), 0037 (matching process, matcher 36 invoked); see also: 0056-0064 and 0087-0091 for examples of executing the optimization algorithm), wherein results of the executed transaction optimization code yields one or more combinations of the one of the plurality of buyers and one or more of the plurality of suppliers (see: 0022 (an Fig. 15), 0037 (buyers and sellers are paired so as to maximize the overall utility), 0115-0116, 0121). 
Though disclosing the above including determining results of the optimized transaction, Schmidt does not explicitly disclose conveying the optimized transaction results to each participant involved in the transaction. Notifying the parties involved in a transaction of the results of that transaction was well-established before the effective filing date of the invention. Moreover, one of ordinary skill in the art would have recognized that incorporation of such features would have been obvious as one of ordinary skill would have recognized the need for such notification. 
To this accord, Maass discloses transaction arbiter system which receives a consumer generated request for quotation and interrogates merchant functions to generate a firm bid communicated to the consumer (see: abstract, 0021-0025, Fig. 4). Further, Maass demonstrates the known technique conveying the optimized transaction results to each participant involved in the transaction (see: Fig. 5 #0509-0510, 0036-0037). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the known technique for notifying parties of transaction as taught by Maass in the method of optimizing transactions of Schmidt since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable – namely, a system which conveyed the results of the optimized transaction of Schmidt to the one or more buyers and the one or more sellers. Moreover, one of ordinary skill in the art would have readily understood that providing such a notification as disclosed in Maass to the one or more buyers and one or more sellers of Schmidt would have ensured that all participants were apprised of the status of the transaction, thereby improving the invention of Schmidt. 


21. The method of claim 20, wherein the objective function comprises a cost minimization objective (see: Schmidt: 0031, 0037, 0110; Maass: 0009 (obtain the lowest price possible for any service, product or products), 0023, 0082). 
Note: the purchase price (Schmidt) is determined adhering to the buyer/supplier attributes, requirements, and constraints. This purchase price is at the maximum utility, and represents a minimum cost. Notably, Maass also discloses a “lowest” or optimal price (i.e. minimum cost). 

22. The method of claim 20, wherein the mathematical problem is formulated as an integer or mixed-integer mathematical problem (see: 0056-0064 (dual problem D1), 0068-0070, 0087-0091 (Dual problem D2)).
Note: the defined problems (e.g., D1, D2) include integers utilized in the optimization process. 

23. The method of claim 20, wherein the transaction optimization code solves the problem to true optimality using mathematical optimization techniques (see: 0028 (paired to maximize overall utility), 0063, 0107-0108 (Including Table II)).
Note: when the midpoint is neither slanted towards buyers or sellers (e.g., = 0.5) the optimization is considered “fair” and thus represents true optimality. 

24. The method of claim 20, wherein the transaction optimization code solves the problem to near optimality using one or more of mathematical optimization techniques, heuristics, and approximation schemes (see: 0107-0108 (Including Table II)).
Note: when the midpoint is slanted towards buyers or sellers, this is considered near optimality. 





Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Maass as applied to claim 1 above, and in further view of Akolkar (US 20140114805 A1).

Regarding claim 4, Schmidt and Maass disclose all of the above including a network comprised of one or more servers; however, neither Schmidt nor Maass discloses wherein the network operates in a cloud computing environment. Cloud environments were well established in the art before the effective filing date and had inherent advantages readily apparent to one of ordinary skill in the art. 
For example, Akolkar discloses a computer system/server which may be practiced in a distributed cloud computing environment (see: 0078-0079). Thus, Akolkar demonstrates the known technique of a network of one or more servers operating in a cloud computing environment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have operated the network of one or more servers of Schmidt and Maass in a cloud environment as disclosed in Akolkar since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable – namely, a server or group of servers operating in a cloud environment. Moreover, one of ordinary skill would have recognized that leveraging a cloud environment would have provided an easily scalable environment that reduced the need for costly hardware or software while, thereby improving the system of Schmidt and Maass to have. 




Claims 6, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Maass as applied to claim 1 above, and in further view of Mesaros (US 8438075 B2). 

Regarding claim 6, Schmidt and Maass teach all of the above but do not disclose where the one or more servers are further configured to implement an application process to the plurality of buyers and the plurality of suppliers, the application process comprising submission of information relating to a respective one of the plurality of buyers or the plurality of suppliers. Notably Maass discloses a registered user utilizing an assigned ID and password to access the system.
To this accord, Mesaros teaches a system which connects multiple buyers and sellers to enable buyer bid requests and seller responses, the system configured to implement an application process to the plurality of buyers and the plurality of suppliers, the application process comprising submission of information relating to a respective one of the plurality of buyers or the plurality of suppliers (see: Fig. 3 #135 & 140, Fig. 5 #205-230, col. 6 line 50-col. 7 line 34, Fig. 9 #405-430, col. 10 lines 9-38, Fig. 6 and Fig. 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of Schmidt and Maass in view of the teachings of Mesaros in order to have provided transaction system which would have created great efficiencies with respect to purchase price and/or selling quantity of particular goods/services, such as by enabling sellers to assemble to compete for the sale of their respective product/service which leads to pricing efficiencies, enabling buyers to assemble in such a forum to aggregate buying power in order to negotiate good prices and close deals, and further enable sellers to aggregate to meet the needs of a large buying block (see: Mesaros: col. 14 lines 24-33).

11. The system of claim 9, wherein quantities of each of the one or more items, products, and services for the transaction are selected through one or more of: (i) a graphical user interface on one or more devices used by the buyer; (ii) interfaces that link to buyer business systems and programs; and (iii) inventory assisted computer code that executes par inventory levels (see: Mesaros: col. 3 lines 62-66, Fig. 4B #168, col. 6 lines 12-16, col. 7 lines 46-56).
Note: volume/volume range is analogous to quantity. 

14. The system of claim 1, wherein the plurality of suppliers provide updated financial and product information as part of the supplier attributes, requirements, and constraints (see: Schmidt: 0030-0031; Mesaros: Fig. 3 #140, Fig. 9 #405-430, col. 10 lines 9-38, Fig. 6 and Fig. 10). 
Note: Schmidt discloses suppliers providing product listing information and limit information, while Mesaros discloses supplier financial information. This information represents “updated” information inasmuch as the information is up to date. Notably, the claim does not require updating specific data that was previously received, but only recites providing “updated” information as part of the supplier attributes, requirements, and constraints.








Claims 10, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Maass as applied to claim 1 above, and further in view of Perks (US 20120123673 A1).

Regarding claim 15, Schmidt and Maass disclose all of the above including wherein the optimized transaction comprises a plurality of optional transactions (see: Schmidt: 0101-004, Fig. 4-5, 0108-0109, Fig. 9-10); 
wherein a first one of the plurality of optional transactions comprises a minimum cost adhering to the one or more predefined buyer attributes, requirements, and constraints (see: Schmidt: 0037, 0110). 
Though disclosing the above, Schmidt (nor Maass) disclose obtaining other of the plurality of optional transactions by relaxing one or more of the predefined buyer attributes, requirements, and constraints.
To this accord, Perks discloses a recommender system which utilizes constraints such as a brand of product, a constraint on the model number of the product, a constraint on price of the product, etc. Based upon user preferences and/or shopping history, the constraints may be relaxed so that the recommender system can search for products corresponding to the relaxed constraint. Data indicative of the recommended product is displayed to the user (see: 0031, 0035, 0050-0051, Fig. 5 #510-514). 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the invention of Schmidt and Maass in view of the teachings of Perks in order to enable a user to discover additional product options by relaxing constraints such so as to expand a search to locate similar/recommended products (see: Perks: 0007). 



16. The system of claim 15, wherein the one or more servers are further configured to: 
receive an adjustment of at least one of the one or more predefined buyer attributes, requirements, and constraints by the one of the plurality of buyers, and, determine the plurality of optional transactions according to the adjustment; and convey information relating to the plurality of optional transactions (see: Perks: 0007, 0031, 0035, 0050-0051, Fig. 5#510-514). 

10. The system of claim 9, wherein each of the one or more items, products, and services for the transaction is identified and selected through one or more of: (i) an electronic search based on attributes of a respective one of the item, product, and service; (ii) a menu guided taxonomy; (iii) an advertised specials and promotions list compiled from input by participating ones of the plurality of suppliers; (iv) a favorite items list provided by the buyer or derived based on previous purchase history of the buyer; (v) a favorite orders list derived from previous purchases by the buyer; and (vi) industry specific logical groupings of items, products, and services (see: Perks: 0007, 0018, Fig. 5 #504, 508, & 512).
Note Perks uses parameters/constraints and relaxed constraints to identify products (i.e. an electronic search based on attributes of a respective one of the item, product, and service)

13. The system of claim 1, wherein the one or more predefined buyer and supplier attributes, requirements, and constraints are adjustable (see: Perks: 0007, 0031, 0035, 0050-0051, Fig. 5#510-514).





Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Maass as applied to claim 1 above, and further in view of Van Wie (US 20130080336 A1). 

Regarding claim 17, Schmidt and Maass disclose all of the above including a network comprising one or more servers configured to connect buyers and sellers. Neither Schmidt nor Maass disclose wherein the one or more servers are further configured to enable electronic communication between the plurality of buyers and the plurality of suppliers via electronic mail facilities within the network or stored on a third party system. 
To this accord, Van Wie discloses a negotiation system which enables buyers and merchants (suppliers) to communicate across a network via electronic mail facilities within the network or stored on a third party system (see: 0016, 0024, 0033, ). Thus, Van Wie demonstrates the known technique of enabling buyer and supplier communication suppliers via electronic mail facilities within the network or stored on a third party system. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of Schmidt and Maass in view of the teachings of Van Wie in order to have provided a system which enabled enforcement of terms of use and preventing fraud while the buyers and sellers are able to remain anonymous (see: Van Wie: 0033, 0035). 







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ALLEN whose telephone number is (571)272-1443.  The examiner can normally be reached on Monday-Friday, 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM J. ALLEN
Primary Examiner
Art Unit 3625



/WILLIAM J ALLEN/Primary Examiner, Art Unit 3619